Motion to amend this Court’s order dated March 24, 2016 etc. denied [see 27 NY3d 942 (2016)]. Motion, insofar as it seeks leave to appeal from the June 2014 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved in the Court of Appeals for leave to appeal (24 NY3d 1207 [2015]) from the same Appellate Division order from which she currently seeks leave to appeal (see Selinger v Selinger, 90 NY2d 842 [1997]); motion, insofar as it seeks leave to appeal from the remaining orders, otherwise dismissed upon the ground that such orders do not finally determine the action within the meaning of the Constitution. Motion for poor person relief dismissed as academic.